


Exhibit 10.2

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

by and among

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 1,

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 2,

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 3,

BA CAPITAL INVESTORS SIDECAR FUND, L.P.

and

CELANESE CORPORATION

Dated as of January 26, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

 

SECTION 1.1

Certain Definitions

 

SECTION 1.2

Other Definitional Provisions; Interpretation.

 

 

 

ARTICLE II REGISTRATION RIGHTS

 

SECTION 2.1

Incidental Registration.

 

SECTION 2.2

Demand Registration

 

SECTION 2.3

Holdback.

 

SECTION 2.4

Other Registration-Related Matters

 

 

 

ARTICLE III INDEMNIFICATION

 

SECTION 3.1

Indemnification by the Company

 

SECTION 3.2

Indemnification by the Shareholders

 

SECTION 3.3

Notices of Claims, Etc.

 

SECTION 3.4

Contribution

 

SECTION 3.5

Other Indemnification

 

SECTION 3.6

Non-Exclusivity

 

SECTION 3.7

Indemnification Payments

 

 

 

ARTICLE IV OTHER

 

SECTION 4.1

Remedies

 

SECTION 4.2

Amendments, Waivers

 

SECTION 4.3

Successors; Assigns; Transferees

 

SECTION 4.4

Notices

 

SECTION 4.5

Integration

 

SECTION 4.6

Severability

 

SECTION 4.7

Counterparts

 

SECTION 4.8

Limited Liability

 

SECTION 4.9

Rule 144

 

SECTION 4.10

Other Registration Rights

 

SECTION 4.11

Governing Law

 

SECTION 4.12

Jurisdiction

 

SECTION 4.13

MUTUAL WAIVER OF JURY TRIAL

 

 

i

--------------------------------------------------------------------------------


AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT is dated January 26,
2005 and is by and among Blackstone Capital Partners (Cayman) Ltd. 1, an
exempted company incorporated under the laws of the Cayman Islands (“BCP 1”),
Blackstone Capital Partners (Cayman) Ltd. 2, an exempted company incorporated
under the laws of the Cayman Islands (“BCP 2”), Blackstone Capital Partners
(Cayman) Ltd. 3, an exempted company incorporated under the laws of the Cayman
Islands (“BCP 3”), BA Capital Investors Sidecar Fund, L.P., a Cayman Islands
limited partnership (“BACI”), and Celanese Corporation, a Delaware corporation
(formerly known as Blackstone Crystal Holdings Capital Partners (Cayman) IV
Ltd.) (together with any successor thereto, the “Company”).

BACKGROUND

1.             In connection with the consummation of the voluntary public
takeover offer by a subsidiary of the Company for all of the outstanding
registered ordinary shares of Celanese AG, a German stock corporation, the
Blackstone Entities (as defined in Section 1.1) and BACI acquired ordinary
shares, par value $0.01 per share (the “Ordinary Shares”), of the Company.

2.             The Blackstone Entities and BACI entered into the Registration
Rights Agreement, dated as of April 6, 2004 (the “Original Agreement”) to
provide for certain matters relating to their holdings of Ordinary Shares.

3.             On November 3, 2004, the Company migrated from the Cayman Islands
to the State of Delaware, redomiciled itself as a Delaware corporation and
changed its name from “Blackstone Crystal Holdings Capital Partners (Cayman) IV
Ltd.” to “Celanese Corporation.”

4.             In connection with, and effective upon, the Initial Public
Offering (as defined in Section 1.1) of the Company, and in accordance with
Section 4.2 of the Original Agreement, the parties to the Original Agreement
wish to amend and restate the Original Agreement in its entirety in order to set
forth certain understandings regarding their holdings of Common Stock following
consummation of the Initial Public Offering.

The parties agree as follows:


ARTICLE I



DEFINITIONS

 

SECTION 1.1         Certain Definitions.  As used in this Agreement:

“Affiliate” means, with respect to any Person, (i) any Person that directly or
indirectly controls, is controlled by or is under common control with, such
Person or (ii) any director, officer, member, partner (including limited
partners) or employee of such Person or any Person specified in clause (i)
above; provided, that officers, directors or employees of the Company will be
deemed not to be Affiliates of the Shareholders for

--------------------------------------------------------------------------------


purposes hereof solely by reason of being officers, directors or employees of
the Company.

“Agreement” means this Amended and Restated Registration Rights Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

“BACI” has the meaning set forth in the preamble.

“BCP 1” has the meaning set forth in the preamble.

“BCP 2” has the meaning set forth in the preamble.

“BCP 3” has the meaning set forth in the preamble.

“Blackstone Entities” means collectively BCP 1, BCP 2, BCP 3 and/or any
Affiliate of BCP 1, BCP 2, or BCP 3 that holds Registrable Securities.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Common Stock” means the shares of Series A common stock and Series B common
stock, par value $0.0001 per share, of the Company, and any other capital stock
of the Company into which such stock is reclassified or reconstituted and any
other common stock of the Company.

“Common Stock Equivalents” means any security or obligation which is by its
terms convertible, exchangeable or exercisable into or for shares of Common
Stock, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“Company” has the meaning set forth in the preamble.

“Designated Counsel” means counsel to the selling Shareholders participating in
a registration pursuant hereto which counsel is selected by the holders of a
majority of the Registrable Securities being registered in the relevant
registration.

“Employee Stockholders” has the meaning ascribed thereto in the Employee
Stockholders’ Agreement.

“Employee Stockholders’ Agreement” means the Employee Stockholders’ Agreement,
dated as of January 26, 2005, by and among Celanese Corporation and the other
parties named therein (as the same may be amended, supplemented, restated or
otherwise modified from time to time).

“Holdback Period” has the meaning set forth in Section 2.3.

 

2

--------------------------------------------------------------------------------


“Initial Public Offering” means the closing of the first sale of common equity
or equivalent securities of the Company to the public pursuant to an effective
registration statement (other than a registration statement on Form S-4 or S-8
or any similar or successor form) filed under the Securities Act.

“Inspector” has the meaning set forth in Section 2.4(k).

“Ordinary Shares” has the meaning set forth in the preamble.

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other entity of any nature
whatsoever.

“Registrable Securities” means (x) any shares of Common Stock, (y) any shares of
Common Stock owned or to be acquired upon conversion, exercise or exchange of
Common Stock Equivalents and (z) any shares of Common Stock owned or to be
acquired in connection with a recapitalization, merger, consolidation, exchange
or other reorganization of the Company (or any successor entity), in each case
now or hereafter owned by the Shareholders.  As to any particular Registrable
Securities, once issued, such Registrable Securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale by the applicable Shareholder of such securities has become effective under
the Securities Act and such securities have been disposed of in accordance with
such registration statement, (ii) such securities have been distributed to the
public pursuant to Rule 144 (or any successor provision) under the Securities
Act, (iii) such securities have been otherwise transferred, new certificates for
such securities not bearing a legend restricting further transfer have been
delivered by the Company and subsequent disposition of such securities does not
require registration or qualification of such securities under the Securities
Act or any state securities or blue sky law then in force, (iv) such securities
are sold to a Person in a transaction in which rights under provisions of this
Agreement are not assigned in accordance with this Agreement, or (v) such
securities have ceased to be outstanding.

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with this Agreement, including, without limitation, all SEC and
stock exchange or National Association of Securities Dealers, Inc. (the “NASD”)
registration and filing fees and expenses, fees and expenses of compliance with
securities or blue sky laws (including fees and disbursements of counsel for any
underwriters in connection with blue sky qualifications of the Registrable
Securities), rating agency fees, printing expenses, messenger, telephone and
delivery expenses, the fees and expenses incurred in connection with the listing
of the securities to be registered on any securities exchange or national market
system, fees and disbursements of counsel for the Company and all independent
certified public accountants (including the expenses of any annual audit,
special audit and “cold comfort” letters required by or incident to such
performance and compliance), securities laws liability insurance (if the Company
so desires (or if the underwriters of the applicable offering so require)), the
fees and disbursements of underwriters (including, without limitation, all fees
and expenses of any “qualified independent underwriter” required by the rules of
the NASD) customarily paid

 

3

--------------------------------------------------------------------------------


 

by issuers or sellers of securities in public equity offerings, the expenses
customarily borne by the issuers of securities in a “road show” presentation to
potential investors, the fees and expenses of any special experts retained by
the Company in connection with such registration, the fees and expenses of other
persons retained by the Company and all fees and expenses of any selling
Shareholder participating in a registration pursuant hereto (including fees and
expenses of Designated Counsel), other than underwriting discounts or
commissions or transfer taxes, if any, attributable to the sale of shares of
Registrable Securities by such selling Shareholder.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Shareholders” means each of the Blackstone Entities and BACI collectively, and
“Shareholder” means any one of the Shareholders.

“Transferee” means any Person to whom any Shareholder or any Transferee thereof
transfers Registrable Securities.

SECTION 1.2         Other Definitional Provisions; Interpretation.


(A)           THE WORDS “HEREOF,” “HEREIN,” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION AND SUBSECTION
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(B)           THE HEADINGS IN THIS AGREEMENT ARE INCLUDED FOR CONVENIENCE OF
REFERENCE ONLY AND DO NOT LIMIT OR OTHERWISE AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


(C)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN ARE EQUALLY APPLICABLE
TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


ARTICLE II



REGISTRATION RIGHTS

 

SECTION 2.1         Incidental Registration.


(A)           IF THE COMPANY PROPOSES TO REGISTER ANY OF ITS SECURITIES UNDER
THE SECURITIES ACT (OTHER THAN A REGISTRATION STATEMENT ON FORM S-4 OR S-8),
WHETHER OR NOT FOR ITS OWN ACCOUNT (AND INCLUDING ANY REGISTRATION PURSUANT TO A
REQUEST OR DEMAND RIGHT OF ANY OTHER PERSON), THEN THE COMPANY WILL EACH SUCH
TIME GIVE PROMPT WRITTEN NOTICE THEREOF TO THE SHAREHOLDERS OF THEIR RIGHTS
UNDER THIS SECTION 2.1, AT LEAST 15 BUSINESS DAYS PRIOR TO THE ANTICIPATED
FILING DATE OF SUCH REGISTRATION STATEMENT.  SUCH NOTICE SHALL OFFER THE
SHAREHOLDERS THE OPPORTUNITY TO INCLUDE IN SUCH REGISTRATION STATEMENT SUCH
NUMBER OF REGISTRABLE SECURITIES AS EACH SHAREHOLDER MAY REQUEST.  UPON THE
WRITTEN REQUEST OF ANY SHAREHOLDER MADE WITHIN 15 BUSINESS DAYS AFTER THE
RECEIPT OF ANY SUCH NOTICE FROM THE COMPANY, WHICH REQUEST SHALL SPECIFY THE
NUMBER OF

 

4

--------------------------------------------------------------------------------


 


REGISTRABLE SECURITIES INTENDED TO BE DISPOSED OF BY SUCH SHAREHOLDER IN SUCH
OFFERING, THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT, AS EXPEDITIOUSLY AS IS POSSIBLE, OF ALL
THE REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER
BY THE SHAREHOLDERS, SUBJECT TO SECTION 2.1(B); PROVIDED, THAT UNTIL THE
SIX-MONTH ANNIVERSARY OF THE INITIAL PUBLIC OFFERING (OR SUCH SHORTER PERIOD AS
THE UNDERWRITERS FOR SUCH INITIAL PUBLIC OFFERING SHALL REQUIRE OF EITHER THE
BLACKSTONE ENTITIES OR BACI), BACI SHALL NOT BE PERMITTED TO INCLUDE ANY
REGISTRABLE SECURITIES IN SUCH REGISTRATION UNLESS ANY OF THE BLACKSTONE
ENTITIES INCLUDE ANY REGISTRABLE SECURITIES IN SUCH REGISTRATION; PROVIDED,
FURTHER, THAT IF, AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO
REGISTER ANY SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT FILED IN CONNECTION WITH SUCH REGISTRATION, THE COMPANY OR ANY OTHER
HOLDER OF SECURITIES THAT INITIATED SUCH REGISTRATION (AN “INITIATING HOLDER”)
SHALL DETERMINE FOR ANY REASON NOT TO PROCEED WITH THE PROPOSED REGISTRATION,
THE COMPANY MAY AT ITS ELECTION (OR THE ELECTION OF SUCH INITIATING HOLDER(S) AS
APPLICABLE) GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO THE SHAREHOLDERS AND
THEREUPON SHALL BE RELIEVED OF ITS OBLIGATION TO REGISTER ANY REGISTRABLE
SECURITIES IN CONNECTION WITH SUCH REGISTRATION (BUT NOT FROM ITS OBLIGATION TO
PAY THE REGISTRATION EXPENSES INCURRED IN CONNECTION THEREWITH).


(B)           IF A REGISTRATION PURSUANT TO THIS SECTION 2.1 INVOLVES AN
UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER ADVISES THE COMPANY IN
WRITING THAT, IN ITS OPINION, THE NUMBER OF SECURITIES WHICH THE COMPANY AND THE
HOLDERS OF THE REGISTRABLE SECURITIES AND ANY OTHER PERSONS INTEND TO INCLUDE IN
SUCH REGISTRATION EXCEEDS THE MAXIMUM NUMBER OF SECURITIES WHICH CAN BE SOLD IN
SUCH OFFERING WITHOUT HAVING AN ADVERSE EFFECT ON SUCH OFFERING (INCLUDING THE
PRICE AT WHICH SUCH SECURITIES CAN BE SOLD), THEN THE NUMBER OF SUCH SECURITIES
TO BE INCLUDED IN SUCH REGISTRATION SHALL BE REDUCED TO SUCH EXTENT, AND THE
COMPANY WILL INCLUDE IN SUCH REGISTRATION SUCH MAXIMUM NUMBER OF SECURITIES AS
FOLLOWS: (I) IF SUCH REGISTRATION HAS BEEN INITIATED BY A DEMAND PARTY, THEN IN
THE MANNER PROVIDED IN SECTION 2.2(B); OR (II) IF SUCH REGISTRATION HAS BEEN
INITIATED BY THE COMPANY, THEN (A) FIRST, ALL OF THE SECURITIES THE COMPANY
PROPOSES TO SELL FOR ITS OWN ACCOUNT, IF ANY; AND (B) SECOND, SUCH NUMBER OF
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY THE
SHAREHOLDERS AND SUCH NUMBER OF SECURITIES OF THE COMPANY REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION BY ANY OTHER HOLDERS OF SECURITIES OF THE COMPANY
(INCLUDING ANY EMPLOYEE STOCKHOLDERS) HAVING EQUIVALENT RIGHTS UNDER SIMILAR
AGREEMENTS (INCLUDING THE EMPLOYEE STOCKHOLDERS’ AGREEMENT), WHICH, IN THE
OPINION OF SUCH MANAGING UNDERWRITER CAN BE SOLD WITHOUT HAVING THE ADVERSE
EFFECT DESCRIBED ABOVE, WHICH NUMBER OF SECURITIES SHALL BE ALLOCATED PRO RATA
AMONG SUCH SHAREHOLDERS AND SUCH OTHER HOLDERS ON THE BASIS OF THE RELATIVE
NUMBER OF REGISTRABLE SECURITIES THEN HELD BY EACH SUCH SHAREHOLDER AND THE
NUMBER OF SECURITIES SUBJECT TO SUCH EQUIVALENT RIGHTS HELD BY SUCH OTHER
HOLDERS; PROVIDED, THAT ANY SUCH AMOUNT THEREBY ALLOCATED TO EACH SUCH
SHAREHOLDER OR SUCH OTHER HOLDER OF SUCH SECURITIES THAT EXCEEDS SUCH
SHAREHOLDER’S OR SUCH OTHER HOLDER’S REQUEST SHALL BE REALLOCATED AMONG THE
SHAREHOLDERS AND SUCH OTHER HOLDERS IN LIKE MANNER, AS APPLICABLE.


(C)           THE COMPANY WILL PAY ALL REGISTRATION EXPENSES IN CONNECTION WITH
EACH REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO THIS SECTION 2.1.

SECTION 2.2          Demand Registration.  (a)  Upon the written request from
time to time (a “Request”) of any of the Blackstone Entities (a “Demand Party”)
that the Company effect the registration under the Securities Act of all or part
of such Demand Party’s Registrable Securities and specifying the amount and
intended method of disposition thereof, the Company

 

5

--------------------------------------------------------------------------------


will promptly give written notice of such requested registration to the other
Shareholders and, as expeditiously as possible, use its reasonable best efforts
to effect the registration under the Securities Act of:

(1)           SUCH REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO
REQUESTED TO REGISTER BY THE DEMAND PARTY; AND

(2)           THE REGISTRABLE SECURITIES OF OTHER SHAREHOLDERS WHICH THE COMPANY
HAS BEEN REQUESTED TO REGISTER BY WRITTEN REQUEST GIVEN TO THE COMPANY WITHIN
10 DAYS AFTER THE GIVING OF SUCH WRITTEN NOTICE BY THE COMPANY (WHICH REQUEST
SHALL SPECIFY THE AMOUNT AND INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES).

THE DEMAND PARTY SHALL HAVE THE RIGHT TO SELECT THE MANAGING UNDERWRITER OR
UNDERWRITERS TO ADMINISTER THE OFFERINGS COVERED BY ITS REQUESTS.


(B)           IF A REQUESTED REGISTRATION PURSUANT TO THIS SECTION 2.2 INVOLVES
AN UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER ADVISES THE COMPANY IN
WRITING THAT, IN ITS OPINION, THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED
IN SUCH REGISTRATION EXCEEDS THE MAXIMUM NUMBER OF SECURITIES WHICH CAN BE SOLD
IN SUCH OFFERING WITHOUT HAVING AN ADVERSE EFFECT ON SUCH OFFERING (INCLUDING
THE PRICE AT WHICH SUCH SECURITIES CAN BE SOLD), THEN THE NUMBER OF SUCH
SECURITIES TO BE INCLUDED IN SUCH REGISTRATION SHALL BE REDUCED TO SUCH EXTENT,
AND THE COMPANY WILL INCLUDE IN SUCH REGISTRATION SUCH MAXIMUM NUMBER OF
SECURITIES AS FOLLOWS: (I) FIRST, THE NUMBER OF REGISTRABLE SECURITIES REQUESTED
TO BE INCLUDED IN SUCH REGISTRATION BY THE SHAREHOLDERS, WHICH NUMBER SHALL BE
ALLOCATED PRO RATA AMONG ALL SUCH REQUESTING SHAREHOLDERS BASED ON THE RELATIVE
NUMBER OF REGISTRABLE SECURITIES THEN HELD BY EACH SUCH REQUESTING SHAREHOLDER;
(II) SECOND, THE NUMBER OF SECURITIES OF THE COMPANY REQUESTED TO BE REGISTERED
BY HOLDERS OF SECURITIES (INCLUDING ANY EMPLOYEE STOCKHOLDERS) HAVING EQUIVALENT
RIGHTS UNDER SIMILAR AGREEMENTS (INCLUDING THE EMPLOYEE STOCKHOLDERS’
AGREEMENT); AND (III) THIRD, THE NUMBER OF SECURITIES OF THE COMPANY PROPOSED TO
BE SOLD BY THE COMPANY, IF ANY.


(C)           IF A REQUESTED REGISTRATION PURSUANT TO THIS SECTION 2.2 INVOLVES
AN UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER ADVISES THE COMPANY THAT,
IN ITS OPINION, CERTAIN DISCLOSURE IS OF MATERIAL IMPORTANCE TO THE SUCCESS OF
SUCH PROPOSED OFFERING, THEN THE COMPANY SHALL COOPERATE WITH THE MANAGING
UNDERWRITER TO PROVIDE SUCH DISCLOSURE.  THE COMPANY AGREES TO INCLUDE IN ANY
REGISTRATION STATEMENT ALL INFORMATION WHICH, IN THE REASONABLE VIEW OF COUNSEL
TO THE UNDERWRITERS (IF ANY) OR DESIGNATED COUNSEL, IS REQUIRED TO BE INCLUDED.


(D)           THE DEMAND PARTY SHALL BE PERMITTED TO REQUEST THAT ANY
REGISTRATION UNDER THIS SECTION 2.2 BE MADE UNDER RULE 415 UNDER THE SECURITIES
ACT (THE “SHELF REGISTRATION”).  THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO EFFECT SUCH SHELF REGISTRATION AND TO KEEP IT CONTINUOUSLY
EFFECTIVE UNTIL SUCH DATE ON WHICH THERE ARE NO REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION.  DURING THE PERIOD DURING WHICH THE SHELF REGISTRATION IS
EFFECTIVE, THE COMPANY SHALL SUPPLEMENT OR MAKE AMENDMENTS TO THE SHELF
REGISTRATION, IF REQUIRED BY THE SECURITIES ACT OR IF REASONABLY REQUESTED BY
THE DEMAND PARTY OR AN UNDERWRITER OF REGISTRABLE SECURITIES TO BE SOLD PURSUANT
THERETO, INCLUDING TO REFLECT ANY SPECIFIC PLAN OF DISTRIBUTION OR METHOD OF
SALE, AND SHALL USE ITS REASONABLE BEST EFFORTS TO HAVE SUCH SUPPLEMENTS AND
AMENDMENTS DECLARED EFFECTIVE, IF REQUIRED, AS SOON AS PRACTICABLE AFTER FILING.

 

6

--------------------------------------------------------------------------------


 


(E)           THE COMPANY WILL PAY ALL REGISTRATION EXPENSES IN CONNECTION WITH
EACH REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO THIS SECTION 2.2.

SECTION 2.3         Holdback.


(A)           RESTRICTIONS ON SALE BY THE SHAREHOLDERS.  IN CONNECTION WITH ANY
UNDERWRITTEN PUBLIC OFFERING OF SECURITIES OF THE COMPANY, EACH SHAREHOLDER
AGREES NOT TO EFFECT ANY SALE OR DISTRIBUTION, INCLUDING ANY SALE PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT, OF ANY REGISTRABLE SECURITIES, AND NOT TO
EFFECT ANY SALE OR DISTRIBUTION OF OTHER SECURITIES OF THE COMPANY OR OF ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY OTHER
SECURITIES OF THE COMPANY (IN EACH CASE, OTHER THAN AS PART OF SUCH UNDERWRITTEN
PUBLIC OFFERING) IN EACH CASE, DURING THE SEVEN DAYS PRIOR TO, AND DURING SUCH
PERIOD AS THE MANAGING UNDERWRITER MAY REQUIRE (NOT TO EXCEED 90 DAYS, OR, IN
THE CASE OF THE INITIAL PUBLIC OFFERING, 180 DAYS) (THE PERIOD DURING WHICH SUCH
RESTRICTION APPLIES, THE “HOLDBACK PERIOD”) BEGINNING ON, THE CLOSING DATE OF
THE SALE OF SUCH SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT,
EXCEPT AS PART OF SUCH REGISTRATION; PROVIDED, HOWEVER, THAT THIS PROVISION
SHALL NOT APPLY IF (I) SUCH SHAREHOLDER OWNS, AT THE TIME OF SUCH REGISTRATION
AND THROUGHOUT THE HOLDBACK PERIOD, LESS THAN 2% OF ALL OUTSTANDING SHARES OF
COMMON STOCK AND (II) SUCH SHAREHOLDER IS NOT PARTICIPATING IN SUCH PUBLIC
OFFERING.


(B)           RESTRICTIONS ON SALE BY THE COMPANY AND OTHERS.  IN CONNECTION
WITH ANY UNDERWRITTEN PUBLIC OFFERING OF SECURITIES OF THE COMPANY, THE COMPANY
AGREES (I) NOT TO EFFECT ANY SALE OR DISTRIBUTION, AND TO USE ITS REASONABLE
BEST EFFORTS TO CAUSE ITS DIRECTORS AND OFFICERS NOT TO EFFECT ANY SALE OR
DISTRIBUTION, OF ANY SHARES OF COMMON STOCK, COMMON STOCK EQUIVALENTS OR OTHER
SECURITIES OF THE COMPANY OR OF ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR ANY SHARES OF COMMON STOCK, COMMON STOCK EQUIVALENTS OR OTHER
SECURITIES OF THE COMPANY (OTHER THAN IN CONNECTION WITH AN EMPLOYEE STOCK
OPTION OR OTHER BENEFIT PLANS) DURING THE SEVEN DAYS PRIOR TO, AND DURING THE
SAME PERIOD APPLICABLE TO THE SHAREHOLDERS IN CONNECTION WITH SUCH OFFERING
PURSUANT TO SECTION 2.3(A) BEGINNING ON, THE CLOSING DATE OF THE SALE OF SUCH
SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, EXCEPT AS PART OF
SUCH REGISTRATION, AND (II) THAT ANY AGREEMENT ENTERED INTO AFTER THE DATE OF
THIS AGREEMENT PURSUANT TO WHICH THE COMPANY ISSUES OR AGREES TO ISSUE ANY
PRIVATELY PLACED SHARES OF COMMON STOCK, COMMON STOCK EQUIVALENTS OR OTHER
EQUITY SECURITIES SHALL CONTAIN A PROVISION UNDER WHICH HOLDERS OF SUCH
SECURITIES AGREE NOT TO EFFECT ANY SALE OR DISTRIBUTION OF ANY SUCH SECURITIES
DURING THE PERIOD REFERRED TO IN THE FOREGOING CLAUSE (I), EXCEPT AS PART OF
SUCH REGISTRATION, IF PERMITTED.

SECTION 2.4          Other Registration-Related Matters.  If and whenever the
Company is required to use its reasonable best efforts to effect or cause the
registration of any Registrable Securities under the Securities Act as provided
in this Agreement, the Company will, as expeditiously as possible:


(A)           IN THE CASE OF A REGISTRATION AS PROVIDED IN THIS AGREEMENT, USE
ITS REASONABLE BEST EFFORTS TO PREPARE AND FILE WITH THE SEC WITHIN 45 DAYS (OR,
IN THE CASE OF A REGISTRATION STATEMENT ON FORM S-3, WITHIN SEVEN DAYS) AFTER
RECEIPT OF A REQUEST FOR REGISTRATION WITH RESPECT TO SUCH REGISTRABLE
SECURITIES, A REGISTRATION STATEMENT ON ANY FORM FOR WHICH THE COMPANY THEN
QUALIFIES OR WHICH COUNSEL FOR THE COMPANY SHALL DEEM

 

7

--------------------------------------------------------------------------------



APPROPRIATE, AND WHICH FORM SHALL BE AVAILABLE FOR THE SALE OF THE REGISTRABLE
SECURITIES IN ACCORDANCE WITH THE INTENDED METHODS OF DISTRIBUTION THEREOF, AND
USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME
AND REMAIN EFFECTIVE AS PROMPTLY AS PRACTICABLE, SUBJECT TO THE RIGHT OF THE
DEMAND PARTY TO DEFER THE COMPANY’S REQUEST FOR THE ACCELERATION OF
EFFECTIVENESS OF ANY SUCH REGISTRATION STATEMENT AS MAY BE NECESSARY TO
ACCOMMODATE THE ANTICIPATED TIMETABLE FOR SUCH OFFERING; PROVIDED, THAT BEFORE
FILING WITH THE SEC A REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO, THE COMPANY WILL (I) FURNISH TO THE SELLING SHAREHOLDERS
COPIES OF THE FORM OF PRELIMINARY PROSPECTUS PROPOSED TO BE FILED AND FURNISH TO
COUNSEL OF THE SELLING SHAREHOLDERS COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE
FILED, WHICH DOCUMENTS WILL BE SUBJECT TO THE REASONABLE REVIEW OF SUCH COUNSEL
AND SHALL NOT BE FILED WITHOUT THE APPROVAL (NOT TO BE UNREASONABLY WITHHELD) OF
THE DESIGNATED COUNSEL AND (II) NOTIFY THE SELLING SHAREHOLDERS OF ANY STOP
ORDER ISSUED OR THREATENED BY THE SEC AND TAKE ALL REASONABLE ACTIONS REQUIRED
TO PREVENT THE ENTRY OF SUCH STOP ORDER OR TO REMOVE IT IF ENTERED;


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS
MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD OF
NOT LESS THAN 180 DAYS OR SUCH SHORTER PERIOD WHICH WILL TERMINATE WHEN ALL
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN SOLD (OR
IN THE CASE OF A SHELF REGISTRATION, UNTIL THE END OF SUCH LATTER PERIOD), AND
COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION
OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH PERIOD IN
ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLERS THEREOF SET
FORTH IN SUCH REGISTRATION STATEMENT;


(C)           PROMPTLY FURNISH TO EACH SHAREHOLDER AND EACH UNDERWRITER, IF ANY,
OF REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT SUCH NUMBER OF
COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO (IN
EACH CASE INCLUDING ALL FINANCIAL STATEMENTS, SCHEDULES AND EXHIBITS THERETO),
THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS) (EACH PREPARED IN CONFORMITY WITH THE REQUIREMENTS OF
THE SECURITIES ACT), COPIES OF ANY CORRESPONDENCE WITH THE SEC OR ITS STAFF
RELATING TO THE REGISTRATION STATEMENT AND SUCH OTHER DOCUMENTS AS ANY
SHAREHOLDER OR UNDERWRITER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES;


(D)           USE ITS REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY SUCH
REGISTRABLE SECURITIES UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS ANY SELLING SHAREHOLDER OR EACH UNDERWRITER, IF ANY, REASONABLY
REQUESTS AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE REASONABLY
NECESSARY OR ADVISABLE TO ENABLE SUCH SHAREHOLDER AND EACH UNDERWRITER, IF ANY,
TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE
SECURITIES; PROVIDED, THAT THE COMPANY WILL NOT BE REQUIRED TO (I) QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS PARAGRAPH (D), (II) SUBJECT ITSELF TO TAXATION
IN ANY SUCH JURISDICTION OR (III) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY
SUCH JURISDICTION;

 

8

--------------------------------------------------------------------------------


 


(E)           USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT TO BE REGISTERED WITH OR
APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY
TO ENABLE THE SELLER OR SELLERS THEREOF TO CONSUMMATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES;


(F)            PROMPTLY NOTIFY THE SELLING SHAREHOLDERS AT ANY TIME WHEN A
PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT, OF THE HAPPENING OF ANY EVENT WHICH COMES TO THE COMPANY’S ATTENTION IF AS
A RESULT OF SUCH EVENT THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT
CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, AND THE COMPANY WILL PROMPTLY PREPARE AND FURNISH TO THE SELLING
SHAREHOLDERS A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER
DELIVERED TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL
NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING;


(G)           IF REQUESTED BY THE MANAGING UNDERWRITER OR ANY SELLING
SHAREHOLDER, PROMPTLY INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT SUCH INFORMATION AS THE MANAGING UNDERWRITER OR SUCH SHAREHOLDER
REASONABLY REQUESTS BE INCLUDED THEREIN RELATING TO THE PLAN OF DISTRIBUTION
WITH RESPECT TO SUCH REGISTRABLE SECURITIES, INCLUDING, WITHOUT LIMITATION,
INFORMATION WITH RESPECT TO THE NUMBER OF REGISTRABLE SECURITIES BEING SOLD TO
SUCH UNDERWRITERS, THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITERS
AND WITH RESPECT TO ANY OTHER TERMS OF THE UNDERWRITTEN (OR BEST EFFORTS
UNDERWRITTEN) OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH
OFFERING; AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT AS SOON AS NOTIFIED OF THE MATTERS TO BE INCORPORATED
IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT;


(H)           COOPERATE WITH THE SELLING SHAREHOLDERS AND THE MANAGING
UNDERWRITERS, IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING THE REGISTRABLE SECURITIES TO BE SOLD AND NOT BEARING
ANY RESTRICTIVE LEGENDS; AND ENABLE SUCH REGISTRABLE SECURITIES TO BE SOLD IN
SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS THE MANAGING UNDERWRITERS OR
THE SELLING SHAREHOLDERS MAY REQUEST PRIOR TO ANY SALE OF THE REGISTRABLE
SECURITIES TO THE UNDERWRITERS;


(I)            USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL SUCH REGISTRABLE
SECURITIES TO BE LISTED ON A NATIONAL SECURITIES EXCHANGE OR QUOTATION SYSTEM,
AND ON EACH SECURITIES EXCHANGE OR QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES
ISSUED BY THE COMPANY ARE THEN LISTED, AND ENTER INTO SUCH CUSTOMARY AGREEMENTS
INCLUDING A LISTING APPLICATION AND INDEMNIFICATION AGREEMENT IN CUSTOMARY FORM,
PROVIDED, THAT THE APPLICABLE LISTING REQUIREMENTS ARE SATISFIED, AND TO PROVIDE
A TRANSFER AGENT AND REGISTRAR FOR SUCH REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT NO LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT;


(J)            ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM) AND TAKE ALL SUCH OTHER ACTIONS AS THE SELLERS OF A
MAJORITY

 

9

--------------------------------------------------------------------------------


 


OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT OR THE
UNDERWRITERS, IF ANY, REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF SUCH REGISTRABLE SECURITIES, INCLUDING CUSTOMARY INDEMNIFICATION
PROVISIONS AND, IN CONNECTION WITH ANY SHELF REGISTRATION, SUPPORTING
SHAREHOLDERS’ EFFORTS TO EXECUTE BLOCK TRADES WITH INSTITUTIONAL BUYERS, IF
APPLICABLE, AND, IN CONNECTION WITH ANY UNDERWRITTEN OFFERING, MAKING
APPROPRIATE MEMBERS OF SENIOR MANAGEMENT OF THE COMPANY AVAILABLE (SUBJECT TO
CONSULTING WITH THEM IN ADVANCE AS TO SCHEDULE) FOR CUSTOMARY PARTICIPATION IN
IN-PERSON CONFERENCES OR “ROAD SHOW” PRESENTATIONS TO POTENTIAL INVESTORS;


(K)           MAKE AVAILABLE FOR INSPECTION BY THE SELLING SHAREHOLDERS, ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH REGISTRATION
STATEMENT, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT (INCLUDING DESIGNATED
COUNSEL) RETAINED BY SHAREHOLDERS HOLDING A MAJORITY OF THE REGISTRABLE
SECURITIES COVERED BY THE APPLICABLE REGISTRATION STATEMENT OR ANY UNDERWRITER
(EACH AN “INSPECTOR”), ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY, AS SHALL
BE REASONABLY NECESSARY TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE
RESPONSIBILITY, AND CAUSE THE COMPANY’S AND ITS SUBSIDIARIES’ OFFICERS,
DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION AND RESPOND TO ALL INQUIRIES
REASONABLY REQUESTED BY ANY SUCH SELLING SHAREHOLDER, UNDERWRITER, OR INSPECTOR
IN CONNECTION WITH SUCH REGISTRATION STATEMENT;


(L)            USE ITS REASONABLE BEST EFFORTS TO OBTAIN (I) AN OPINION OR
OPINIONS OF COUNSEL TO THE COMPANY AND (II) A “COLD COMFORT” LETTER OR LETTERS
FROM THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS, IN EACH CASE IN CUSTOMARY
FORM AND COVERING SUCH MATTERS OF THE TYPE CUSTOMARILY COVERED BY OPINIONS AND
“COLD COMFORT” LETTERS AS THE SHAREHOLDERS HOLDING A MAJORITY OF THE REGISTRABLE
SECURITIES COVERED BY THE APPLICABLE REGISTRATION STATEMENT OR THE MANAGING
UNDERWRITER REQUESTS;


(M)          OTHERWISE USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS SECURITY
HOLDERS, WITHIN THE REQUIRED TIME PERIODS, AN EARNINGS STATEMENT COVERING A
PERIOD OF AT LEAST TWELVE MONTHS, BEGINNING WITH THE FIRST MONTH AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT (AS THE TERM “EFFECTIVE DATE” IS
DEFINED IN RULE 158(C) UNDER THE SECURITIES ACT), WHICH EARNINGS STATEMENT SHALL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER OR ANY SUCCESSOR PROVISIONS THERETO;


(N)           PROMPTLY PRIOR TO THE FILING OF ANY DOCUMENT WHICH IS TO BE
INCORPORATED BY REFERENCE INTO THE REGISTRATION STATEMENT OR THE PROSPECTUS
(AFTER INITIAL FILING OF THE REGISTRATION STATEMENT), PROVIDE COPIES OF SUCH
DOCUMENT TO DESIGNATED COUNSEL AND COUNSEL TO THE MANAGING UNDERWRITERS, IF ANY,
MAKE THE COMPANY’S REPRESENTATIVES AVAILABLE FOR DISCUSSION OF SUCH DOCUMENT AND
GIVE DUE CONSIDERATION TO CHANGES IN SUCH DOCUMENT PRIOR TO THE FILING THEREOF
AS DESIGNATED COUNSEL MAY REASONABLY REQUEST;


(O)           PROMPTLY NOTIFY THE SELLING SHAREHOLDERS, DESIGNATED COUNSEL TO
THE SELLING SHAREHOLDERS AND COUNSEL TO THE MANAGING UNDERWRITER, (I) WHEN THE
REGISTRATION STATEMENT, OR ANY POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT, SHALL HAVE BECOME EFFECTIVE, OR ANY SUPPLEMENT TO THE PROSPECTUS OR
ANY AMENDMENT TO THE


 

 

10

--------------------------------------------------------------------------------


 


PROSPECTUS SHALL HAVE BEEN FILED, (II) OF THE RECEIPT OF ANY COMMENTS FROM THE
SEC, (III) OF ANY REQUEST OF THE SEC TO AMEND THE REGISTRATION STATEMENT OR
AMEND OR SUPPLEMENT THE PROSPECTUS OR FOR ADDITIONAL INFORMATION, AND (IV) OF
THE ISSUANCE BY THE SEC OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF ANY
PRELIMINARY PROSPECTUS, OR OF THE SUSPENSION OF THE QUALIFICATION OF THE
REGISTRATION STATEMENT FOR OFFERING OR SALE IN ANY JURISDICTION, OR OF THE
INSTITUTION OR THREATENING OF ANY PROCEEDINGS FOR ANY OF SUCH PURPOSES; AND


(P)           COOPERATE WITH THE SELLING SHAREHOLDERS AND THEIR DESIGNATED
COUNSEL AND EACH UNDERWRITER OR AGENT PARTICIPATING IN THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES AND THEIR RESPECTIVE COUNSEL IN CONNECTION WITH ANY
FILINGS REQUIRED TO BE MADE WITH ANY SECURITIES EXCHANGE AND/OR THE NASD.

The Company may require any Shareholder that is selling Registrable Securities
pursuant to this Agreement to furnish to the Company such information pertinent
to the disclosure requirements relating to the registration and distribution of
such Registrable Securities regarding such Shareholder, the Registrable
Securities held by such Shareholder and the intended method of disposition
thereof as the Company shall reasonably request in connection with such
registration.

Each Shareholder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.4(f) hereof, such
Shareholder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Shareholder receives the copies of the prospectus supplement or
amendment contemplated by Section 2.4(f) hereof, and, if so directed by the
Company, such Shareholder will deliver to the Company all copies, other than
permanent file copies, then in such Shareholder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.  In the event the Company shall give any such notice, the period
mentioned in Section 2.4(b) hereof shall be extended by the greater of
(i) 30 days or (ii) the number of days during the period from and including the
date of the giving of such notice pursuant to Section 2.4(f) hereof to and
including the date when such Shareholder shall have received the copies of the
prospectus supplement or amendment contemplated by Section 2.4(f) hereof.

ARTICLE III


INDEMNIFICATION

 

SECTION 3.1          Indemnification by the Company.  In the event of any
registration of any Registrable Securities under the Securities Act pursuant to
Section 2.1 or Section 2.2 hereof, the Company will, and it hereby does,
indemnify and hold harmless, to the full extent permitted by law, each
Shareholder, its directors and officers, employees, shareholders, general
partners, limited partners, members, advisory directors, managing directors (and
directors, officers, stockholders, general partners, limited partners, members,
advisory directors, managing directors and controlling persons thereof)
(collectively, “Related Persons”), each other Person who participates as an
underwriter in the offering or sale of such securities and each other Person, if
any, who controls, is controlled by or is under common control with any
Shareholder

 

11

--------------------------------------------------------------------------------


 

or any such underwriter (collectively, the “Shareholder Indemnified Parties”)
within the meaning of the Securities Act, against any and all losses, claims,
damages or liabilities, joint or several, and expenses (including without
limitation, reasonable attorneys’ fees and any and all reasonable expenses
incurred investigating, preparing or defending against any litigation, commenced
or threatened, or any claim, and any and all amounts paid in any settlement of
any such claim or litigation) to which such Shareholder Indemnified Party may
become subject under the Securities Act, state securities or blue sky laws,
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) or expenses arise out of or are
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained, on the effective date thereof, in any registration statement
under which such Registrable Securities were registered under the Securities
Act, any preliminary, final or summary prospectus contained therein, or any
amendment or supplement thereto or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading (in the case of a prospectus, in light of
the circumstances under which they are made), and the Company will reimburse
each Shareholder Indemnified Party for any legal or any other expenses
reasonably incurred by it as such expenses are incurred in connection with
investigating or defending such loss, claim, liability, action or proceeding;
provided, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement or amendment or supplement thereto or in any such
preliminary, final or summary prospectus in reliance upon and in conformity with
written information furnished to the Company by such Shareholder or underwriter
specifically stating that it is for use in the preparation thereof.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Shareholder Indemnified Party and shall survive the
transfer of such securities by any Shareholder or underwriter.

SECTION 3.2          Indemnification by the Shareholders.  The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with Section 2.1 or Section 2.2, that
the Company shall have received an undertaking reasonably satisfactory to it
from the applicable Selling Shareholder or any prospective underwriter to
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 3.1) the Company, all other prospective selling Shareholders,
any prospective underwriter, and their respective Related Persons and
controlling Persons (collectively, the “Company Indemnified Parties”), with
respect to losses, claims, damages, liabilities and expenses described in the
indemnity contained in Section 3.1, insofar as such losses, claims, damages,
liabilities (or actions or proceedings in respect thereof) or expenses arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained, on the effective date thereof, in any registration
statement under which such Registrable Securities were registered under the
Securities Act, any preliminary, final or summary prospectus contained therein,
or any amendment or supplement thereto or (ii) any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein (in the case of a prospectus, in light of the
circumstances under which they are made) not misleading, and the applicable
Shareholder and any underwriter will reimburse each Company Indemnified Party
for any legal or any other expenses reasonably incurred by it as such expenses
are incurred in connection with investigating or defending such loss, claim,
liability, action or proceeding; provided that any such Shareholder and any such
underwriter

 

12

--------------------------------------------------------------------------------


 

shall only be liable in any such case if any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement or amendment or supplement
thereto or in any such preliminary, final or summary prospectus in reliance upon
and in conformity with written information with respect to such Shareholder or
underwriter furnished to the Company by such Shareholder or underwriter
specifically stating that it is for use in the preparation thereof.  Such
indemnity will remain in full force and effect regardless of any investigation
made by or on behalf of any Company Indemnified Party.  In no event shall the
liability of any selling Shareholders of Registrable Securities pursuant to this
Section 3.2 be greater in amount than the dollar amount of the net proceeds
actually received by such Shareholder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

SECTION 3.3          Notices of Claims, Etc.  Promptly after receipt by an
indemnified party hereunder of written notice of the commencement of any action
or proceeding with respect to which a claim for indemnification may be made
pursuant to this Article III, such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, promptly give
written notice to the latter of the commencement of such action; provided, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under the preceding sections
of this Article III, except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice.  In case any such action is
brought against an indemnified party, the indemnifying party will be entitled to
participate in and, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties exists or the indemnifying party is not adequately
defending such action or proceeding.  In such event, the indemnified party shall
be entitled to retain its own counsel to jointly participate in such defense,
provided, that an indemnifying party will not be obligated to pay the fees and
expenses of more than one such counsel (together with appropriate local counsel)
for all parties indemnified by such indemnifying party with respect to such
claim unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the fees and expenses of such additional counsel
or counsels (together with the fees of local counsel).  An indemnifying party
will not be subject to any liability for any settlement made without its consent
(which consent shall not be unreasonably withheld).  No indemnifying party will
consent to entry of any judgment or enter into any settlement of any pending or
threatened proceeding involving an indemnified party which (i) does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation, or (ii) involves the imposition of equitable remedies or the
imposition of any non-financial obligations on such indemnified party.

SECTION 3.4          Contribution.  If the indemnification provided for in this
Article III is unavailable to an indemnified party under Section 3.1 or
Section 3.2 hereof (other than by

 

 

13

--------------------------------------------------------------------------------


 

reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other, and
the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations.  The relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact has been made by, or relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The amount paid or payable by a party as a result
of the losses, claims, damages, liabilities and expenses referred to above shall
be deemed to include, subject to the limitations set forth in Section 3.1 and
Section 3.2, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.

The Company and the Shareholders agree that it would not be just and equitable
if contribution pursuant to this Section 3.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 3.4, no Shareholder
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities sold by such Shareholder and
distributed to the public were offered to the public exceeds the amount of any
damages which such Shareholder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

SECTION 3.5          Other Indemnification.  Indemnification similar to that
specified in Section 3.1 and Section 3.2 (with appropriate modifications) shall
be given by the Company and each Shareholder with respect to any required
registration or other qualification of securities under any law or with any
governmental authority other than as required by the Securities Act.

SECTION 3.6          Non-Exclusivity.  The obligations of the parties under this
Article III shall be in addition to any liability which any party may otherwise
have to any other party.

SECTION 3.7          Indemnification Payments.  The indemnification and
contribution required by Section 3.1, Section 3.2 and Section 3.4 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

 

14

--------------------------------------------------------------------------------


 


ARTICLE IV



OTHER

 

SECTION 4.1          Remedies.  The Company and each Shareholder acknowledge and
agree that in the event of any breach of this Agreement by any of them, the
Shareholders and the Company would be irreparably harmed and could not be made
whole by monetary damages.  Each party accordingly agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties, in addition to any other remedy to which they may be
entitled at law or in equity, shall be entitled to compel specific performance
of this Agreement.

SECTION 4.2          Amendments, Waivers.  This Agreement may not be amended,
modified or supplemented and no waivers of or consents to or departures from the
provisions hereof may be given unless consented to in writing by the Company and
the Shareholders holding a majority of the Registrable Shares held by all such
Shareholders, provided, that no such amendment shall adversely affect the rights
of a Shareholder disproportionately to other Shareholders without the written
consent of such Shareholder, and provided, further, that no such amendment shall
adversely affect BACI in any material respect without the written consent of
BACI.

SECTION 4.3          Successors; Assigns; Transferees.  The provisions of this
Agreement shall be binding upon and accrue to the benefit of the parties hereto
and their respective heirs, successors and permitted assigns.  In addition, the
rights of any particular Shareholder under this Agreement may be assigned by
such Shareholder to any transferee of more than 5% of the outstanding shares of
Common Stock, provided such transfer is made in accordance with the Second
Amended and Restated Shareholders’ Agreement by and among Celanese Corporation,
Blackstone Capital Partners (Cayman) Ltd. 1, Blackstone Capital Partners
(Cayman) Ltd. 2, Blackstone Capital Partners (Cayman) Ltd. 3 and BA Capital
Investors Sidecar Fund, L.P., dated as of January 18, 2005, and not in violation
of any other agreement to which such Shareholder is a party.

SECTION 4.4          Notices.  Any notice, request, instruction or other
document to be given hereunder by any party hereto to another party hereto shall
be in writing, shall be and shall be deemed given when (i) delivered personally,
(ii) five Business Days after being sent by certified or registered mail,
postage prepaid, return receipt requested, (iii) one Business Day after being
sent by Federal Express or other nationally recognized overnight courier, or
(iv) if transmitted by facsimile, if confirmed within 24 hours thereafter a
signed original sent in the manner provided in clause (i), (ii) or (iii) to the
parties at the following addresses (or at such other address for a party as
shall be specified by notice from such party):

if to the Company:

Celanese Corporation

1601 West LBJ Freeway

Dallas, Texas 75234-6034

Attention:        Secretary

 

15

--------------------------------------------------------------------------------


 

 

Fax:                    (972) 332-9022

 

With a copy to:

 

Celanese Corporation

550 U.S. Highway 202/206

Bedminster, New Jersey 07921-1590

Attention:        Senior SEC Counsel

Fax:                    (908) 901-4808

if to any Blackstone Entity:

The Blackstone Group L.P.
345 Park Avenue
New York, New York 10154
Attention:        Chinh Chu
Fax:                    (212) 583-5722

with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:        William R. Dougherty, Esq.
Fax:                    (212) 455-2502

if to BACI:

BA Capital Investors Sidecar Fund, L.P.
c/o Banc of America Capital Investors, L.P.

Banc of America Corporate Center

100 North Tryon Street, 25th Floor

Charlotte, NC 28255

Attention:        J. Travis Hain

Fax:                    (704) 386-6432

 

with a copy to:

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention:        Margaret A. Gibson

Fax:                    (312) 861-2200

 

SECTION 4.5          Integration.  This Agreement, and the documents referred to
herein, or delivered pursuant hereto, contain the entire understanding of the
parties with respect to the subject matter hereof.  There are no agreements,
representations, warranties, covenants or

 

16

--------------------------------------------------------------------------------


undertakings with respect to the subject matter hereof and thereof other than
those expressly set forth herein and therein.  This Agreement supersedes all
other prior agreements and understandings between the parties with respect to
such subject matter.

SECTION 4.6          Severability.  If one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences hereof shall not be in any way impaired, it
being intended that all rights, powers and privileges of the parties hereto
shall be enforceable to the fullest extent permitted by law.

SECTION 4.7          Counterparts.  This Agreement may be executed in any number
of counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument.

SECTION 4.8          Limited Liability.  Notwithstanding any other provision of
this Agreement, neither the members, general partners, limited partners or
managing directors, or any directors or officers of any members, general or
limited partner, advisory director, nor any future members, general partners,
limited partners, advisory directors, or managing directors, if any, of any
Shareholder shall have any personal liability for performance of any obligation
of such Shareholder under this Agreement in excess of the respective capital
contributions of such members, general partners, limited partners, advisory
directors or managing directors to such Shareholder.

SECTION 4.9          Rule 144.  If the Company is subject to the requirements of
Section 13, 14 or 15(d) of the Exchange Act, the Company covenants that it will
file any reports required to be filed by it under the Securities Act and the
Exchange Act (or, if the Company is subject to the requirements of Section 13,
14 or 15(d) of the Exchange Act but is not required to file such reports, it
will, upon the request of any Shareholder, make publicly available such
information) and it will take such further action as any Shareholder may
reasonably request, so as to enable such Shareholder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC.  Upon the request of any Shareholder, the Company
will deliver to such Shareholder a written statement as to whether it has
complied with such requirements.

SECTION 4.10        Other Registration Rights.  (a)  The Company covenants that
it will not grant any right of registration (whether demand or incidental) under
the Securities Act relating to any shares of Common Stock, Common Stock
Equivalents or any of its other securities to any Person unless the Shareholders
shall be entitled to have included in any registration effected (i) pursuant to
Section 2.2 hereof, all Registrable Securities requested by it to be so included
prior to the inclusion of any securities requested to be registered by the
Persons entitled to any such other registration rights pursuant to any provision
providing registration rights comparable to those contained in Section 2.1
hereof and (ii) pursuant to Section 2.1 hereof, all Registrable Securities
requested by such Shareholder to be so included prior to the inclusion

 

17

--------------------------------------------------------------------------------


of any securities requested to be registered by the Persons entitled to any such
other registration rights pursuant to any provision providing registration
rights comparable to those contained in Section 2.1 hereof; it being understood
that as among the Shareholders, the right and the priority of participation in
any such registration shall be as provided in this Agreement.


(B)           IF THE COMPANY AT ANY TIME GRANTS TO ANY OTHER HOLDERS OF SHARES
OF COMMON STOCK, COMMON STOCK EQUIVALENTS OR OTHER SECURITIES OF THE COMPANY ANY
RIGHTS TO REQUEST THE COMPANY TO EFFECT THE REGISTRATION (WHETHER DEMAND OR
INCIDENTAL) UNDER THE SECURITIES ACT OF ANY SUCH SECURITIES ON ANY TERMS MORE
FAVORABLE TO SUCH HOLDERS THAN THE TERMS SET FORTH IN THIS AGREEMENT, THE TERMS
OF THIS AGREEMENT SHALL, AT THE REQUEST OF SHAREHOLDERS HOLDING A MAJORITY OF
THE REGISTRABLE SECURITIES HELD BY ALL SHAREHOLDERS, BE DEEMED AMENDED OR
SUPPLEMENTED TO THE EXTENT NECESSARY TO PROVIDE THE SHAREHOLDERS SUCH MORE
FAVORABLE RIGHTS AND BENEFITS.


(C)           THE COMPANY COVENANTS THAT IT WILL NOT ENTER INTO, OR CAUSE OR
PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO, ANY AGREEMENT WHICH CONFLICTS WITH
OR LIMITS OR PROHIBITS THE EXERCISE OF THE RIGHTS GRANTED TO THE SHAREHOLDERS IN
THIS AGREEMENT.


(D)           EACH OF THE BLACKSTONE ENTITIES AND THE COMPANY AGREES THAT, IN
THE EVENT THAT ANY BLACKSTONE ENTITY OR ANY OF ITS AFFILIATES IS GRANTED ANY
RIGHT OF REGISTRATION (WHETHER DEMAND OR INCIDENTAL) BY ANY SUBSIDIARY OF THE
COMPANY OR ANY ENTITY THROUGH WHICH ANY BLACKSTONE ENTITY OR ANY OF ITS
AFFILIATES HEREAFTER HOLDS ITS INTEREST IN THE COMPANY, IT SHALL TAKE ALL
ACTIONS AVAILABLE TO IT TO CAUSE THE ENTITY GRANTING SUCH RIGHTS TO GRANT TO
BACI RIGHTS COMPARABLE TO THOSE HELD BY BACI PURSUANT TO THIS AGREEMENT.

SECTION 4.11        Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

SECTION 4.12        Jurisdiction.  The courts of the State of New York in New
York County and the United States District Court for the Southern District of
New York shall have jurisdiction over the parties with respect to any dispute or
controversy between them arising under or in connection with this agreement and,
by execution and delivery of this agreement, each of the parties to this
Agreement submits to the exclusive jurisdiction of those courts, including but
not limited to the in personam and subject matter jurisdiction of those courts,
waives any objections to such jurisdiction on the grounds of venue or forum non
conveniens, the absence of in personam or subject matter jurisdiction and any
similar grounds, consents to service of process by mail (in accordance with the
notice provisions of this Agreement) or any other manner permitted by law, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.

SECTION 4.13        MUTUAL WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR
DEFEND ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

 

*              *              *

 

 

18

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

CELANESE CORPORATION

 

 

 

 

 

By:

 

/s/ David N. Weidman

 

 

 

Name: David N. Weidman

 

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 1

 

 

 

 

 

By:

 

/s/ Chinh E. Chu

 

 

 

Name: Chinh E. Chu

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 2

 

 

 

 

 

By:

 

/s/ Chinh E. Chu

 

 

 

Name: Chinh E. Chu

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 3

 

 

 

 

 

By:

 

/s/ Chinh E. Chu

 

 

 

Name: Chinh E. Chu

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

BA CAPITAL INVESTORS SIDECAR FUND, L.P.

 

 

 

 

 

By:

 

BA Capital Management Sidecar, L.P., its General Partner

 

 

 

 

 

By:

 

BACM I Sidecar GP Limited, its General Partner

 

 

 

 

 

By:

 

/s/ John A. Shimp

 

 

 

Name: John A. Shimp

 

 

 

Title: Authorized Person

 

 

 

 

 

--------------------------------------------------------------------------------

 
